FILED
                            NOT FOR PUBLICATION                            AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30293

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00149-SI

  v.
                                                 MEMORANDUM*
MELQUIADES SIMON-HERNANDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Melquiades Simon-Hernandez appeals from the district court’s judgment

and challenges the 30-month sentence imposed following his guilty-plea

conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Simon-Hernandez contends that his sentence is substantively unreasonable.

He argues that a 30-month sentence is unnecessary because he has already begun

to rehabilitate and he has solid post-incarceration plans. In addition, he argues that

the district court placed too much weight on his prior convictions and not enough

on his current character. The district court did not abuse its discretion in imposing

Simon-Hernandez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The 30-month sentence, at the high end of the Guidelines range, is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Simon-Hernandez’s prior illegal reentry offense and

history of driving under the influence. See id.; see also United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various

factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                  13-30293